Citation Nr: 0520704	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Entitlement to service connection for a right leg 
disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 2000.  

This appeal arises from February 2000, June 2001, and July 
2001 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  

The veteran filed a notice of disagreement with the February 
2000 rating decision and limited her appeal to the issue of 
the original noncompensable rating assigned for degenerative 
joint disease of the lumbar spine.  Subsequently, in a June 
2001 rating decision, the RO granted a 10 percent original 
rating for degenerative joint disease of the lumbar spine.  

The RO, in a July 2001 rating decision, denied service 
connection for a right hip disorder, right leg pain, a skin 
disorder and a bilateral eye disorder.  The veteran filed a 
notice of disagreement with the July 2001 rating decision in 
October 2001.  In her October 2001 notice of disagreement, 
the veteran withdrew her appeal of the evaluation of her 
service-connected degenerative joint disease of the lumbar 
spine.  At her videoconference hearing in January 2003, the 
veteran withdrew her appeal as to the issue of service 
connection for a bilateral eye disorder.  38 C.F.R. § 20.204 
(2004).  As the veteran has withdrawn her appeal as to those 
issues, the issues are not for appellate consideration at 
this time.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims for service connection for a right hip disorder, a 
right leg disorder and a skin disorder in December 2003.  
Based on the development ordered by the Board, the RO in a 
February 2005 rating decision granted service connection for 
a skin disorder.  As the claims folder does not contain a 
notice of disagreement with either the rating or effective 
date assigned for a skin disorder, the issues are not in 
appellate status.  The February 2005 rating decision has 
resulted in there being no case or controversy as to the 
issue of service connection for a skin disorder.  Therefore, 
it is moot.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for disorders of 
the right hip and leg.  Although the current VA examination 
reports in October 1999, March 2001 and June 2004 did not 
diagnose any current disorder of the right hip or leg, the 
claims must be remanded.  

The Board is aware one requirement for service connection is 
that the claimed disability currently exist.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  A complaint of pain alone, 
without a diagnosed related disorder, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this instance, where the VA physician in June 2004 
attributed the veteran's subjective pain in the right hip and 
leg to her service-connected degenerative joint disease of 
the lumbar spine, the Board considered whether VA should 
continue to assist the veteran in developing her claim.  The 
regulations provide that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  VA may end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the custodian does not have them.  
38 C.F.R. § 3.159(c)(2)(2004).  VA may also discontinue 
assistance when there is no reasonable possibility that 
further assistance would substantiate the claim.  38 C.F.R. 
§ 3.159(d)(2004).  

In this case, the service medical records include an August 
1999 notation of "Arthritis in back-R hip-degenerative 
(delta)'s."  X-rays were noted to be negative.  It was also 
noted in the service medical records that the veteran 
sustained a right dislocated fibula and fracture in service.  
In addition, at the videoconference hearing in January 2003 
the veteran testified she was being treated for degenerative 
joint disease of the right hip and was receiving treatment at 
the VA hospital in Louisville.  She also stated she had been 
using "her husband's insurance" and went to Ireland at Fort 
Knox.  (T-10).  Based on those facts, the Board has concluded 
there is a reasonable possibility the VA or service facility 
records may contain a current diagnosis of a right hip or leg 
disorder.  

The prior remand only requested that VA ask the veteran to 
inform them of any post-service treatment.  The remand did 
not specifically instruct the RO to obtain the VA and service 
medical facility records, the veteran had already identified 
at her hearing in January 2003.  Also the veteran failed to 
respond to letters from the RO requesting that she identify 
any additional evidence.  The Board also noted that during 
the period following the remand the veteran moved and her 
address changed.  The letter originally sent to her following 
the remand was returned to the RO.  The RO then sent the 
letter to the veteran's new address.  Nevertheless, the 
veteran did not respond and provide the information 
requested.  

The regulations also provide that the veteran must cooperate 
fully with VA's reasonable efforts to obtain relevant records 
from a Federal agency.  This includes providing enough 
information to identify and locate the existing records.  
Also, the veteran must keep VA apprised of her current 
address.  The veteran has stated that she was treated after 
service at the Louisville VA and at Fort Knox, Ireland.  
Based on the information provided, the Board noted that there 
is a VA primary care clinic located at Ireland Army Community 
Hospital (Ireland) at Fort Knox and a new facility at 
Bellvue.  The veteran must inform VA of the exact medical 
facility where she received treatment.  For instance, was she 
receiving treatment from the VA facility at Ireland or from 
the service medical facility.  When she stated she was being 
treated at the Louisville VA, was she referring to the VA 
clinic at Ireland.  Also, the veteran referred to using her 
husband's insurance which implies she was receiving treatment 
from a private physician.  

Those records of treatment may be of great probative value.  
Evidence demonstrating that the veteran currently has a 
disorder of the right hip and leg is necessary to support the 
veteran's claims.  38 C.F.R. § 3.159(b)(2004).  

Accordingly, the case is REMANDED for the following actions:  

VA should request the veteran to inform 
them of any post-service medical 
treatment she received for a right hip or 
leg disorder, specifically any medical 
care provider who has diagnosed any 
disorder of the right hip and knee since 
service.  This should include the names 
of each facility and the dates of 
treatment.  After securing the necessary 
releases, VA should obtain the veteran's 
records of treatment from the Louisville 
VA Medical Center, and Ireland Army 
Community Hospital at Fort Knox, 
Kentucky.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




